Gilfillan, C. J.
This is an appeal from an order of the district ■court rejecting and setting aside an award filed, upon an attempt at a statutory arbitration between these parties. They attempted to submit certain matters to arbitration, but the agreement to do ¡so, at the time it was signed and acknowledged by the parties, did not contain the names of any arbitrators. They appear to have been unable to agree on arbitrators, and so entered into a written .agreement authorizing two other persons to select them. The two selected three persons as arbitrators, and their names were inserted in the agreement of submission, by the two persons so authorized, ■or one of them, after it was signed and acknowledged.
The agreement of submission required the arbitrators to make and report their award on or before the 10th day of July, 1892. That •day fell on Sunday, and the award was filed on the 11th. The statute provides (1878 G. S. ch. 89, § 8) that “no award made after the time so agreed upon shall have any legal effect or operation unless made upon a recommitment of the award by the court to which it is .reported.”
Other objections are made to the award, but either of these is 'Conclusive, and it is unnecessary to consider the others.
It was held in Barney v. Flower, 27 Minn. 403, (7 N. W. Rep. 823,) *272that the jurisdiction created by arbitration “is a special jurisdiction, which can be created only in the manner prescribed by the statute. Every material requirement of the statute must be complied with. Among them is the acknowledgment prescribed;” and it was also held that the appearance of the parties before the arbitrators, without objection, did not cure the defect. The acknowledgment of an agreement, incomplete, by reason of material stipulations being omitted, will not do. If one material part may be left blank, any other or all may. If the names of the arbitrators may be left to be afterwards inserted, no reason can be given why the parties may not do the same with the subject-matter of the arbitration, or with any other thing required by the statute to be in the agreement.
Because not complete when acknowledged, this agreement was of no effect as a statutory submission to arbitration.
It is conceded that, if the award was filed too late, it was of no effect; but it is claimed that the statutory rule for computing time, of excluding the first and including the last day, and excluding the last when it is Sunday, applies, and that, in determining when was the last day for filing the award, the tenth, because it was Sunday, should be excluded, and the eleventh held to be the last day. But the statute was intended to apply only when it is necessary to have a rule for ascertaining the first day or the last day on which a thing may be done. Such a rule is necessary only when a thing is to be done within a specified period; as within a week, month, or year, or designated number of days, weeks, months, or years. When the first or last day is expressed, no rule is needed to ascertain what that day is.
The statutory rule does not apply here, and the award was filed too late.
Order affirmed.
Vanderburgh, J., took no part in this decision.
(Opinion published 55 N. W. Rep. 121.)